UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2332


CAROL ANDREA STEIN,

                     Plaintiff - Appellant,

              v.

CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY; CHARLOTTE-
MECKLENBURG POLICE DEPARTMENT; CHARLOTTE HOUSING
AUTHORITY; FEDERAL BUREAU OF INVESTIGATION; MICHAEL
TARWATER; EUGENE A. WOODS; FRANK MOON; KERR PUTNEY;
RODNEY MONROE; DARREL STEPHENS; GEORGE CONNOR; JESSE
DOZIER; DEXTER MOSELEY; FULTON MEACHAM; ROBERT MUELLER;
JAMES COMEY; NATHAN GRAY; LILA WIGAN; DOES, 1-11,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00564-RJC-DSC)


Submitted: April 14, 2020                                        Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Andrea Stein, Appellant Pro Se. Gwendolyn Williams Lewis, LINCOLN DERR
PLLC, Charlotte, North Carolina; Theodore Curtis Edwards, II, Dylan Benjamin Hix,
BANKS LAW FIRM, PA, Research Triangle Park, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Carol Andrea Stein appeals the district court’s order accepting the recommendation

of the magistrate judge and denying relief on Stein’s 42 U.S.C. § 1983 (2018) complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Stein v. Charlotte-Mecklenburg Hosp. Auth., No. 3:18-

cv-00564-RJC-DSC (W.D.N.C. Sept. 27, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3